                  Case 4:20-cv-00909-HSG Document 25 Filed 05/12/20 Page 1 of 3
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Cameron Dyess                                                4:20-cv-00909-HSG
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE ; ORDER
 6   Estate of Jajuan Lee Morton et al               )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Clifford Neubauer                     , an active member in good standing of the bar of
 9    Michigan                     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiff Cameron Dyess                      in the
                                                                Jonathan M. Shugart
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13                                                        1576 N. Batavia St, Ste A
      612 W. University Drive, Suite 200
14    Rochester, MI 48307                                 Orange, CA 92687
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (248) 601-4499                                      (949) 777-6032
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    cneubauer@erskinelaw.com                            jshugart@erskinelaw.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: P70910       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 04/14/20                                               Clifford Neubauer
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Clifford Neubauer                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 5/12/2020
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
          Case 4:20-cv-00909-HSG Document 25 Filed 05/12/20 Page 2 of 3


1
                                          CERTIFICATE OF SERVICE
2
     UNITED STATES DISTRICT COURT                 )
3
     NORTHER DISTRICT OF CALIFORNIA )
4
            I am a citizen of the United State sand am employed in the County of Oakland, State of
5    Michigan. I am over the age of 18 and am not a party to the within entitled action. My business
     address is 612 W. University Drive, Suite 200, Rochester, Michigan 48307.
6
              On April 20, 2020, I served the following described document(s) on the interested parties
7    in this action:
8
     APPLICATION FOR ADMISSION OF ATTORNEY PRO HAC VICE
9
     X      ELECTRONICALLY by using the Court’s CM/ECF System:
10
     LAW OFFICES OF JOHN A. HAUSER
11   Laurie J. Elza, Esq.
     One Pointe Drive, 6thFloor
12   Brea, CA 92821
     T: (714) 371-2311/ F: (877) 369-5799
13
     Email: laurie.elza@thehartford.com
14   Attorneys for Defendant, Estate of Jajuan Lee Morton

15   X     FEDERAL: I declare under penalty of perjury under the laws of the United States of
     America that the above is true and correct.
16
     Executed on April 20, 2020, at Rochester, Michigan.
17

18

19
                                   __________________________________
                                   Robin Kalinowski
20

21

22

23

24

25

26

27

28



     ___________________________________________________________________________________
Case 4:20-cv-00909-HSG Document 25 Filed 05/12/20 Page 3 of 3
